The opinion of the court was delivered by
Redfield, J.
This case comes into this court on exceptions, taken by the defendants to the decision of the county Court in accepting a report of auditors. The only question raised by defendants is whether the plaintiff had a right to credit them in this action a certain item of $930.41. We do not see how any such exception can be maintained. The plaintiff might balance his account, if he saw fit, or he might remit any portion of it, without the pfetence of payment. The defendants could not complain of it. Its allowance in this action will not exonerate the plaintiff from allowing it in another action, where Samuel Ford is defendant. And had it been rejected here, it would not be allowed in Ford’s favor in the other action any more on that account. The judgment in this action is not evidence in that action. On that account we do not well see how Ford is not competent to testify in this suit. But whether he was or not, the defendants cannot complain of a decision which was in their own favor.
The plaintiff also asks the court to correct an error in the judgment of the county court, in not allowing him compound interest.
*434It is a sufficient answer to this application, that the plaintiff took no exceptions to the judgment of the county court. As the case comes here on exceptions reserved by the defendants, and those are overruled, we can only affirm the judgment. Had we reversed the judgment of the county court, on the exceptions reserved, we might then have examined the whole case, and rendered such a judgment as the county court should have rendered.
It is obvious, too, that under a contract like the present, where money was advanced to be repaid with interest, generally, the most that could be allowed the plaintiff would be to deduct the interest, already accrued, from the several payments.
No custom of merchants, however uniform or long standing, will justify a court, in this state, in allowing a party to cast interest upon interest on a running account.
Judgment affirmed.